Citation Nr: 0515535	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  98-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
defective hearing, currently rated as noncompensable.

2.  Entitlement to service connection for gastritis.

3.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1980 to April 1985.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from August 1997 and June 2003 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  For the August 1997 rating decision, 
a notice of disagreement was received in October 1997, a 
statement of the case was issued in November 1997 and a 
substantive appeal was received in January 1998.  For the 
June 2003 rating decision, a notice of disagreement was 
received in July 2003, a statement of the case was issued in 
October 2003, and a substantive appeal was received in 
November 2003.  The veteran failed to report for an RO 
hearing scheduled in April 2004.

The issue of entitlement to service connection for gastritis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as bilateral defective hearing, is productive 
of Level I hearing acuity in the right ear and Level II 
hearing acuity in the left ear.

2.  By rating decision in March 1996, the RO denied the 
veteran's claim to entitlement to service connection for a 
bilateral knee disability; a timely notice of disagreement 
was not received to initiate an appeal from that 
determination.

3.  The evidence received since the March 1996 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claims of service 
connection for a bilateral knee disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 0 percent for bilateral defective hearing have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2004).

2.  The March 1996 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

3.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, as to the June 2003 rating decision addressing 
entitlement to service connection for a stomach disability, 
VCAA notice was furnished in February 2003.  Thus, VCAA 
notice as to this issue was timely.  However, as to the 
August 1997 rating decision addressing the issues of 
entitlement to an increased rating for bilateral defective 
hearing and whether new and material evidence had been 
received to reopen the claim for service connection for 
bilateral knee disability, the RO furnished VCAA notice to 
the veteran in December 2003.

Because the VCAA notice as to all issues in this case was not 
provided to the appellant prior to the initial adverse RO 
decision, it can be argued that the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the February and December 2003 letters, as well as 
the November 1997 and September 2003 statements of the case 
and the September 2001, December 2001, November 2002, March 
2003 and April and May 2004 supplemental statements of the 
case (SSOC), the RO informed the appellant of the applicable 
laws and regulations, including applicable provisions of the 
VCAA, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
December 2003 letter, VA informed the appellant that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The letter also 
advised the appellant to submit any relevant evidence in his 
possession.  The Board finds that these documents, when taken 
together, fulfilled VA's duty to notify, including the duty 
to notify the veteran to submit any pertinent evidence in his 
possession, and that any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  As the veteran has 
been afforded several VA examinations, the Board finds that 
the record as it stands contains adequate medical evidence to 
adjudicate the claim.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Analysis

Increased Rating for Hearing Disability

The veteran contends that his service-connected bilateral 
defective hearing has increased in severity.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  
During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of hearing loss which 
became effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 
(May 11, 1999).  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as the amendments discussed 
above have a specified effective date without provision for 
retroactive application, the amendments may not be applied 
prior to their effective date.  As of the effective date, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its November 2002 supplemental statement of the case.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

Under the old criteria for evaluating hearing impairment the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered.  38 C.F.R. § 
4.85.  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to an increased evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, and 
the new versions of these tables, and finds that there has 
been no discernable change in them.  Further, it is noted 
that the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  
The Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Under the criteria that became effective in June 1999, 
when the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2001).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2001).  Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran.

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

From June 10, 1999 forward, in evaluating hearing service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the ratings schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 
349 (1992).  The ratings schedule provides a table for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment in both 
ears.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, on the authorized audiological 
evaluation in July 1997, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
15
30
25
LEFT
N/A
35
35
40
45

The average puretone threshold was 21 decibels in the right 
ear and 39 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 88 percent in the left ear.

A September 2001 audiological evaluation noted that the 
veteran reported decreased hearing in both ears and that pure 
tone test results revealed a mild high frequency 
sensorineural hearing loss bilaterally.  Speech 
discrimination was excellent in both ears.

On the authorized audiological evaluation in February 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
25
30
30
LEFT
N/A
25
20
30
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

The Board first notes that testing does not show an 
exceptional pattern of hearing impairment in either ear since 
the results do not show all four frequencies at 55 decibels 
or higher or 30 decibels or less at 1000 Hertz and 70 
decibels or higher at 2000 Hertz for either ear.  Therefore, 
Table VII should be used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.

Applying the criteria found in 38 C.F.R. §§  4.85-4.87, the 
veteran's July 1997 audiological examination yielded level I 
hearing in the right ear and level II hearing in the left ear 
and the veteran's February 2002 audiological examination 
yielded level I hearing in the right ear and level I hearing 
in the left ear.  With regard to the February 2002 VA 
audiological examination report, it appears that the average 
of the four puretone thresholds would be 28 for the right ear 
and 29 for the left ear, which would result in level I 
hearing in both ears based on the rating criteria contained 
in Table VII.

Entering the category designations from the July 1997 
audiological examination for each ear into Table VII results 
in a 0 disability rating under Diagnostic Code 6100.  
Entering the category designations from the February 2002 
audiological examination for each ear into Table VII also 
results in a 0 disability rating under Diagnostic Code 6100.  

The Board has carefully reviewed and considered the veteran's 
statements.  However, the Board must base its decision on the 
relevant medical evidence of record.  As noted above, the 
correct rating is derived by mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  The degree of 
bilateral hearing loss shown by the examinations fails to 
meet the standards for a 10 percent disability rating.  
Therefore, the preponderance of the evidence is against the 
veteran's claim.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The veteran may always advance a new 
claim for an increased rating should his hearing loss 
disability increase in severity in the future.  However, 
based on the evidence currently of record, a compensable 
rating is not warranted.

New and Material Evidence Claim

By way of a March 1996 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
bilateral knee disability.  The RO sent notice of the 
decision to the veteran at his last address of record.  The 
veteran did not file a notice of disagreement to initiate an 
appeal from that determination.  A handwritten letter 
received in February 1997 mentioned an injury to the knees 
during active duty, but this letter did not express any 
disagreement or desire to appeal the March 1996 rating 
decision.  The main purpose of the letter appears to have 
been to request a re-evaluation of his hearing loss.  The 
Board finds that the February 1997 letter was not a valid 
notice of disagreement to initiate an appeal from the March 
1996 denial of service connection for bilateral knee 
disability.  Therefore, the March 1996 rating decision became 
final.  38 U.S.C.A. § 7105(c).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  The veteran's claim was filed in 
February 1997; therefore, the change in the regulation does 
not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim for service connection for a bilateral knee disability.

Evidence of record at the time of the March 1996 rating 
decision included service medical records and VA treatment 
records.  The evidence received since the March 1996 rating 
decision includes VA treatment records and a May 1997 VA 
orthopedic clinic note which states that the veteran 
currently suffers from arthritic changes in the left knee and 
possible rheumatoid arthritis in the right knee with 
crepitus.  The clinic note also states that the examiner 
could not state with any medical certainty if these current 
conditions were related to the veteran's military service and 
that the rheumatoid arthritis was most likely an incidental 
occurrence.  This clinic note is new in that it was not of 
record at the time of the March 1996 rating decision; 
however, it is not material in that it does not tend to 
establish a relationship between the veteran's one incident 
of knee pain in service and his current knee problems.  The 
examiner essentially reported that he was unable to render an 
opinion regarding causation.  There is nothing in the opinion 
to suggest a possible relationship to service.  Additionally, 
although the VA treatment records are also new, they do not 
address the etiology of his current knee conditions.  
Therefore, they are not material in that they do not address 
whether any current knee conditions are etiologically related 
to the veteran's knee pain in service.  Thus, the evidence 
received since the 1996 rating decision is not new and 
material and the claim for entitlement to service connection 
for a bilateral knee disability has not been reopened.


ORDER

Entitlement to a compensable rating for bilateral defective 
hearing is not warranted.  New and material evidence has not 
been received to reopen the claim for entitlement to service 
connection for bilateral knee disability.  To this extent, 
the appeal is denied.


REMAND

The veteran's service medical records reflect that the 
veteran was seen on several occasions in service for various 
stomach complaints such as nausea and vomiting.  He was 
generally diagnosed as suffering from a viral stomach 
illness/syndrome or gastroenteritis.  Current medical records 
reflect that the veteran has sought treatment and been 
prescribed medication for stomach reflux and gastritis, which 
is noted to be secondary to positive heliobacter pylori.  
There is no medical opinion of record addressing whether or 
not there is an etiological relationship between the 
veteran's stomach symptoms noted in service and his current 
stomach disability.  The Board finds that such an opinion is 
necessary in order to adjudicate the veteran's claim of 
entitlement to service connection for gastritis.  38 C.F.R. 
§ 3.159(c)(4).   

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a gastrointestinal examination for 
the purpose of ascertaining the nature 
and etiology of any gastrointestinal 
disorder.  The claims file must be made 
available to the examiner and reviewed in 
connection with the examination.  The 
examiner should perform any medically 
indicated special testing.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to whether the veteran has a 
gastrointestinal disability and, if so, 
if it is at least as likely as not (a 50% 
or higher degree of probability) 
etiologically related to the 
gastrointestinal symptoms noted during 
service or is otherwise related thereto.    

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if service 
connection for gastritis is warranted.  
If the claim remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


